Servers, J.
1. pkacticb: jurisdiction: partnership, This action was on an account and a judgment against the partnership sought and obtained before the justice of the peace. No notice of the pendency „ , . , ot the action was served on Roberts, nor did he appear to the action before the justice or Circuit Court. The notice of appeal is signed by Warner, and states that he had appealed. The appeal bond' recites that Roberts & Warner had appealed, but the bond is signed by Warner as principal and certain persons as sureties. The plaintiff in the Circuit' Court dismissed the action as to Warner, but judgment was rendered against Roberts, individually, and the sureties.
' The trial judge has certified several questions upon which it is desirable to have the opinion of the Supreme Court, among which are whether the Circuit Court had jurisdiction of Roberts so as to render a'personal judgment against him! This question we think must be answered in the negative. It may be conceded the partnership appeared before the justice and appealed. But when the action was dismissed as to Warner it amounted to a dismissal of the action against the partnership. No action had been brought against the partners individually. The plaintiff if he recovered at' all must recover against the partnership; this he could not do after dismissing the action as to Warner. It follows the court had no jurisdiction against Roberts individually, and that the judgment is erroneous. The cause will be remanded to the Circuit Court with directions to render judgment for costs against the plaintiff,
Reversed.